DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 9/15/2022, the following has occurred: Claims 1, 3, 13 and 15 have been amended.
Claim 7 – 12 were previously canceled.
Claims 1 – 6 and 13 – 17 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 13 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 13 – 17), machine (claims 1 – 6), which recite steps of 
retrieve one or more distributions, each distribution associated with a healthcare operating variable by aggregating patient-by-patient input, wherein the patient-by-patient input comprises at least one attribute of patients corresponding to the patient-by-patient input;
retrieve budgetary information classified as related to the one or more associated healthcare operating variables;
determine a correlation between the at least one attribute and a financial variable of one or more financial variables, wherein to determine comprises aggregating information corresponding to the at least one attribute for a plurality of patients;
generate the one or more financial variables from the budgetary information and based upon the correlation between the at least one attribute and the financial variable, wherein to generate comprises projecting a change in the one or more financial variables based upon changes to the patient-by-patient input in view of the correlation between the at least one attribute and the financial variable; and
output a report including the one or more financial variables, wherein the report comprises at least one visual indicator of the operating variables.
output a visual report including the one or more financial variables and the operating variables, wherein the report comprises at least one visual indicator of the operating variables, wherein the report comprises an executive summary based upon the one or more financial variables and the operating variables, wherein generating the executive summary comprises:
determining, by applying a set of logic rules to the operating variables and corresponding baselines, at least one first summary sentence, wherein the at least one first summary sentence is based upon a prioritization of the one or more financial variables by the set of logic rules based upon the operating variables and a difference between the operating variables and associated baselines, and wherein the at least one first summary sentence comprises at least one variable and wherein the set of logic rules fills the at least one variables with values based upon the operating variables.
These steps of 1 – 6 and 13 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  From paragraph 8, the inventive concept as understood by the Applicant, “Accordingly, the disclosed embodiments may improve users' experiences with healthcare metric systems.” Continuing with what the Applicant believes that he invented from paragraph 42, “Moreover, disclosed embodiments may improve upon prior subjective manual techniques and systems that lacked sufficient computing logic to effectively generate healthcare metric reports, by analyzing data using particular rule sets, and consistent and dynamic thresholds.”  As the Circuit Court states, ‘Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).’
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 6 and 14 - 17, reciting particular aspects of how report generation may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor configured to amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieve distributions or retrieve budgetary information amounts to mere data gathering, and recitation of output a visual report amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 6 and 13 – 17; retrieve, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculate … one or more, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
[041] The disclosed embodiments relate to systems and methods for automatically generating and summarizing healthcare metric reports. Disclosed embodiments may be implemented using general-purpose computer hardware programmed with special purpose software to perform functions disclosed herein. Alternatively, a special-purpose computer may be built according to embodiments of the present disclosure using suitable logic elements and specialized hardware.
Memory: [0101] Memories 605a and 605b may be volatile memory (such as RAM or the like) and/or non-volatile memory (such as flash memory, a hard disk drive, or the like). As explained above, memories 605a and 605b may store instructions for execution by processor 503.
Instruction: [0111] Each of the above identified instructions and applications may correspond to a set of instructions for performing one or more functions described above. These instructions need not be implemented as separate software programs, procedures, or modules. Disclosed memories may include additional instructions or fewer instructions. Furthermore, device 700 may securely deliver patient statistics to server 500 (which may, for example, comprise server 101 of FIG. 1 ). For example, device 700 may send a patient statistic to server 500, and server 500 may store the update for later inclusion in a report, e.g., generated using method 400 of FIG. 4. These functions of device 700 may be implemented in hardware and/or in software, including in one or more signal processing and/or application specific integrated circuits.
Processor: [0100] Processor 603 may comprise a central processing unit (CPU), a graphics processing unit (GPU), or other similar circuitry capable of performing one or more operations on a data stream. Processor 603 may be configured to execute instructions that may, for example, be stored on one or more of memories 605a and 605b.
Machine Learning – “[050] In some embodiments, one or more conversion factors may be determined according to a machine-learning process. … Thus, the device may, through iterative analysis and intervening changes, learn relationships, correlations, etc. between operating data and financial variables, which may be based on implemented changes (e.g., reducing a patient wait time). In some embodiments, a machine-learning process may be performed using a model with at least one parameter, which may be based on a user-set policy.” This is the only discussion of “machine-learning” and it is done at a high level with little specificity.
Display - [0106] Device 700 may have a screen 701. For example, screen 701 may display one or more graphical user interfaces (GUIs). In certain aspects, screen 701 may comprise a touchscreen to facilitate use of the one or more GUIs. – As noted here, the Display could also be a printer.
Visual report (representation) – It should be emphasized that the visual report could be a piece of paper.
[051] The one or more servers or other computing devices may output a report including the one or more financial variables. For example, the report may include one or more visual indicators of the operating variables (as depicted in FIG. 3A) and/or one or more visual indicators of the financial variables (as depicted in FIG. 3B). For example, although depicted as bar graphs in FIGS. 3A and 3B, additional or alternative, visual indicators may be used, such as line charts, pie charts, or the like. Additionally or alternatively, the report may include an executive summary (as depicted in FIG. 3C) based on the operating variables and/or the financial variables. The executive summary may be automatically generated as described below.
[097] Method 500 may include additional steps. For example, method 500 may further include encoding the report as one or more files using an encoding format (such as pdf or the like). In some embodiments, the encoding may include generating one or more visual representations to accompany the summary sentences (e.g., displaying one or more related financial variables and/or displaying one or more operating variables compared with baselines), as depicted in FIGS. 3A and 3D. Additionally or alternatively, method 400 may include storing the appended report for later output.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C. § 103, filed 9/15/2022, with respect to claims 1 – 6 and 13 – 17 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1 – 6 and 13 – 17 has been withdrawn. 
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 101
The Applicant states, “Additionally, Applicant respectfully submits that even if the claims are directed to a judicial exception, the claims integrate that judicial exception into a practical application, specifically, an application for generating a report including one or more financial variables where the report includes at least one visual indicator of operating variables.” The Applicant is entitled to his opinion.  A report is not a practical application but rather it is post solution activity.
The Applicant further states, “To project the effect the system can utilize a machine-learning model that learns correlations between operating variables and financial variables.” The Examiner notes that the claim does not require machine learning.  How the invention utilizes the machine learning is not specified or disclosed.  The type of machine learning is not claimed or disclosed. 
The Applicant further states, “Thus, the system provides a more accurate technique to identify and present reports regarding financial variables by utilizing machine-learning models and real-time patient information to project financial variables.” This appears to be a statement of intended result.  Whether the solution is more accurate or not is a matter of opinion.
The Applicant further states, “Additionally, the system generates a visual report that includes visual indicators and an executive summary.” Outputting a report is to generate a document with information. That information has an intended purpose.  The document may be saved on a computer, displayed on a screen, or printed onto paper and it will be the same.
The Applicant states, “Applicant respectfully submits that the claims are not directed toward any of these categories.” The Examiner disagrees.
The Applicant states, “The claims are directed toward a system that generates reports regarding financial variables. However, not only does the system generate the report, but the system can also project changes on the financial variables caused by changes to patient data.” A system that produces better data still produces data. The process is a matter of reading in data, processing the read in data, and outputting the results.
The Applicant further states, “Thus, Applicant respectfully submits that the claims include more than simply creating and generating reports by providing additional technology that is able to be used to project financial variables from changes in patient information.”  The Examiner notes that applying “additional technology” to an abstract idea is different from improving technology.
The Applicant states, “Applicant respectfully submits that the claim integrates the judicial exception into a practical application. Specifically, Applicant respectfully submits that "the claim is more than a drafting effort designed to monopolize the judicial exception." MPEP § 2106.04(d).”  The Examiner disagrees in that the invention has no practical application.
The Applicant states, “In other words, the claims do not "tie up" a particular technological field, but are rather directed toward a very particular application of any judicial exception.” The invention is the application of technology onto an abstract idea with all the improvements resulting from that application. 
The Applicant states, “Applicant respectfully submits that the additional elements or combination of elements "add[s] a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application." MPEP § 2106.05(I)(A). Applicant respectfully submits that the claims generate reports regarding financial variables and includes projections for the financial variables based upon real-time patient information in an unconventional manner.” The MPEP § 2106.05(I)(A) includes the complete quote:
v. Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (see MPEP § 2106.05(d)); or
It is noted that the instant invention differs from the “Bascom” example.  It is interesting how the Applicant selectively edited out the context of this statement.
The Applicant states, “Thus, Applicant respectfully submits that the claims represent an inventive concept, as the claims when analyzed in combination and as a whole, adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative of an inventive concept, per Updated MPEP.” The Examiner and the unedited MPEP disagree with the Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laufer, U.S. Pre-Grant Publication 2004 / 0006507 teaches a method for operating a combined hotel/limited timeshare facility in an area having peak demand periods and non-peak demand periods during a year.
Crotts et al., U.S. Pre-Grant Publication 2007/ 0294124 teaches a method for evaluating and forecasting performance at a hospitality facility in a hospitality performance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626